DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feigel (US# 2018/0334148).
	Feigel discloses all the limitations of the instant claims including; a brake unit having: a fluid reservoir 30 for containing a volume of brake fluid therein; an electronic control unit (ECU [0055]); and an electronically-controlled plunger 200 operable to stroke in response to a control signal from the ECU [0072] to supply fluid pressure to at least one wheel cylinder 20 for vehicle braking, wherein the plunger includes: a rod 222/223 coupled to an actuator 201, a primary seal 227 coupled to the rod and arranged to seal against an inner wall of a plunger chamber 221, and a secondary seal 226 surrounding the rod to seal an interface where the rod exits the plunger chamber, wherein a portion 225 of the plunger chamber between the primary 227 and secondary seals 226 is coupled through a switchable valve V32/V33 to the fluid reservoir 33.  Figures 6, and 9-18.
	Regarding claim 2, the brake unit further includes: a brake pedal 10 operable to receive a user input; at least one user input sensor 120a/b operable to detect the user input; a master cylinder 500 coupled to the brake pedal and defining a fluid chamber 514 therein; a pedal feel simulator 400 in fluid 
	Regarding claim 7, the brake system includes a brake circuit S2 having the at least one wheel cylinder 20, a normally-open wheel cylinder inlet valve V23, and a normally-closed wheel cylinder outlet valve V52, and wherein the plunger chamber 225 between the primary and secondary seals is additionally coupled to the outlet valve V52 for charging a portion of the brake circuit with fluid from the reservoir through the plunger chamber and the outlet valve.  Figure 14.
	Regarding claim 8, the portion of the plunger chamber 225 between the primary and secondary seals is coupled to the fluid reservoir on a direct line 333 having the switchable valve V33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel (US# 2018/0334148) in view of Besier et al (US# 2019/0031165).
	Regarding claim 3, Feigel discloses all the limitations of the instant claim with exception to the disclosure of the brake system further comprising a second brake unit.  Besier et al disclose a similar brake system and further teach two identical brake units which provides redundancy and facilitates 
	Regarding clam 4, as modified, the second brake unit further includes an isolation valve V21 having a closed position in which the second fluid reservoir 31 is isolated from an outlet side of the second plunger and the at least one wheel cylinder by the isolation valve.
	Regarding claim 5, as modified, the first brake unit can be considered a single-circuit integrated power brake (IPB) unit having connections to less than all the wheel cylinders of the brake system.  Note Feigel, as modified, would have a brake unit per axle.
	Regarding claim 6, the second brake unit includes no master cylinder.  One of ordinary skill in the art would not normally provide two master cylinders to a brake system.

Allowable Subject Matter
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record discloses the method of operating a vehicle brake system including; providing a brake unit having a reservoir filled with brake fluid, but lack the steps of performing a pressure bleed on a first portion of a brake circuit as they are set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK